Citation Nr: 1016300	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  04-16 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the Veteran's 
death.




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 






INTRODUCTION

The appellant's spouse had recognized guerrilla service on 
July 22, 1942, and from January 1943 to January 1946.  He 
served in the Regular Philippine Army from January to 
February 1946.  He died in February 1985, and the appellant 
is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The Board remanded 
this case in April 2006.

In a July 27, 2007, decision, the Board reopened the matter 
of service connection for the cause of the Veteran's death, 
and denied the claim on the merits.  The appellant appealed 
the July 2007 decision to the United States Court of Appeals 
for Veterans Claims (Court), and in a September 2009 
Memorandum Decision, the Court vacated the July 2007 decision 
and remanded the matter to the Board. 

The Court, although acknowledging that the Board's July 2007 
decision involved the determination that new and material 
evidence had been received, interestingly failed to affirm 
that determination in its Memorandum Decision.  Instead, the 
Court vacated the Board's decision in its entirety.  For this 
reason, the Board is compelled to revisit the matter of the 
sufficiency of the evidence to reopen the claim, and 
accordingly has characterized the issue on appeal as listed 
on the title page of the action.

After the case was returned by the Court, it initially 
appeared that the appellant was represented in this appeal by 
a particular attorney.  The referenced attorney, however, 
made clear that she does not represent the appellant.  In 
response, VA afforded the appellant the opportunity to 
appoint a representative in her appeal, but she has not made 
such an appointment.

The issue of service connection for the cause of the 
Veteran's death on a de novo basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 1998 rating decision denied service 
connection for the cause of the Veteran's death.

2.  An unappealed March 1999 RO decision continued the denial 
of service connection for the cause of the Veteran's death.

3.  The evidence received since the March 1999 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
appellant's claim for service connection for the cause of the 
Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising him of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In light of the Board's reopening of the claim, any 
deficiency regarding new and material evidence notice is not 
prejudicial.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service incurrence of tuberculosis during 
wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2009).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4). 

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

An August 1998 rating decision denied entitlement to service 
connection for the cause of the Veteran's death.  The 
appellant was advised of the decision and of her appellate 
rights with respect thereto, but did not appeal.  An 
unappealed March 1999 rating decision continued the denial of 
service connection for the cause of the Veteran's death.  
Consequently, service connection for the cause of the 
Veteran's death may be considered on the merits only if new 
and material evidence has been received since the time of the 
March 1999 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2009).

The evidence of record at the time of the March 1999 rating 
action included documents pertaining to the Veteran's death.  
Specifically, the Veteran's death certificate showed he died 
in February 1985 from an immediate cause of pleurisy and an 
antecedent cause of Kochs, as certified by Dr. Rosalina 
Victorio.  A subsequent certification of death, also 
certified by Dr. Victorio, noted an immediate cause of death 
of pneumonia and an antecedent cause of influenza.  This 
certificate was received in June 1985 at the civil registrar, 
and thus evidently supplanted the first certificate of death.  
A June 1985 document from the Office of the Local Civil 
Register listed the cause of death as pneumonia and 
influenza.  A September 1989 document from Dr. Victorio 
certified that the Veteran died from pneumonia due to 
influenza, and was under her treatment at the time.  

The evidence also included service treatment records, 
including the report of a service discharge examination, 
which are silent for any significant diseases, wounds, or 
injuries; the Veteran was clinically normal on examination at 
discharge.  On a January 1946 Affidavit, the Veteran attested 
that he had suffered no wounds or illnesses during his 
service. 

The previously considered evidence also included a January 
1985 radiology report from the Armed Forces of the 
Philippines Medical Center which noted that the Veteran had 
had a sudden onset of difficulty breathing four days earlier.  
The impression was pneumonia, right middle lobe.  

Pertinent evidence received since the March 1999 rating 
decision includes a Medical Certificate dated in December 
1947.  In that certificate, Dr. Alfredo Ramirez stated that 
the Veteran had come for consultation when he experienced a 
prolonged period of colds followed by cough.  In January 
1947, the Veteran had experienced severe coughing, and Dr. 
Ramirez advised him to rest in bed for a week.  A month later 
he was not better, so Dr. Ramirez gave him an injection of 
streptomycin-sulfate.  At the end of the year, the Veteran 
had stopped coming for injections.  

The evidence received since March 1999 also includes a June 
2003 letter from Digna Reyes, M.D., who stated that the 
Veteran had been a patient for almost 30 years prior to his 
death.  During those years, the Veteran's complaint had been 
epigastric pain diagnosed as hyperacidity and as gastric 
ulcer.  The condition had worsened when the Veteran had 
vomited blood and passed blackish stool.  Also, chest x-ray 
studies had revealed Koch's infection in 1960, moderately 
advanced, with treatment for six months.  No follow-up x-ray 
had been done.  

The added evidence includes a June 2003 letter from Dr. 
Victorio certifying that the Veteran had died due to 
influenza complicated by pneumonia.  Another statement from 
her, found on a VA Form 21-4142, indicated that the Veteran 
had had on and off fever and cough, accompanied by body 
pains, headache, and difficulty breathing.  

The additional evidence received includes a radiography 
finding dated September 1949 (but submitted in June 2006), 
which found "minimal T.B." right and left lower lobe.  It 
is not clear from the document whether it concerned the 
Veteran because his name is not visibly listed.  

The Board finds the above evidence to be clearly new and 
material, as it includes medical evidence not previously of 
record that concerned the Veteran's health directly after 
military service, and his health problems over 30 years post-
service, which is directly relevant to the issue of whether 
the cause of his death had a relationship to service.  The 
appellant's claim for service connection for the cause of the 
Veteran's death therefore is reopened.



ORDER

New and material evidence having been received, reopening of 
the claim for service connection for the cause of the 
Veteran's death is granted.  



REMAND

In its Memorandum Decision, the Court stated that after a 
"cursory review" of the evidence, it believed the Veteran 
may have had tuberculosis within a year of his discharge from 
service, a "fact" that the Board purportedly did not 
consider or discuss.  The Court went on to state that the 
Veteran "likely" manifested tuberculosis within a year 
after service, and that the Board consequently erred in not 
considering whether the Veteran had tuberculosis 
presumptively originating in service which in some manner 
contributed to the Veteran's death as a disease involving 
active processes affecting vital organs resulting in 
debilitating effects and general impairment of health to an 
extent that would render the Veteran materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  

The Board next notes that although the July 2007 decision did 
not specifically address whether tuberculosis acted, in the 
Veteran's case, as a disease involving active processes 
affecting vital organs resulting in debilitating effects and 
general impairment of health to an extent that rendered him 
materially less capable of resisting the effects of other 
disease or injury primarily causing death, the decision did 
specifically find that the Kochs infection at issue 
apparently resolved after six months in 1960, noting that the 
Veteran did not thereafter die until 1985.  This finding was 
not mentioned by the Court.  The Board also points out that 
none of the medical evidence since 1960 suggested the 
presence of an active tuberculosis process or any residuals 
thereof, and that the appellant herself did not suggest that 
tuberculosis was implicated in the Veteran's death.  Rather, 
the Court raised this theory.

Given the new theory of entitlement raised by the Court, the 
Board finds that further evidentiary development is required.  
Specifically, the Board finds that there is a reasonable 
possibility that a medical opinion would aid in 
substantiating the claim.  See Wood v. Peake, 520 F.3d 1345 
(Fed. Cir 2008); Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 
2008).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must provide the appellant with an 
explanation of the evidence and 
information required to substantiate the 
claim based on conditions not yet service 
connected.  The letter must also provide 
the appellant with notice of the 
information and evidence necessary to 
substantiate the effective date that 
would be assigned if her claim were 
granted.  The letter must specifically 
inform the appellant which portion of the 
evidence is to be provided by the 
claimant, and which part, if any, the RO 
will attempt to obtain on her behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  Thereafter, the RO should arrange for 
a VA physician to review the medical 
records which are contained in the 
Veteran's claims folder. The examiner 
should be requested to provide an 
opinion, with reasons, as to each of the 
following:

A.  Is it at least as likely as not 
that the Veteran had tuberculosis 
during service, or within one year 
of his discharge from service?

B.  Is it at least as likely as not 
that the Veteran had tuberculosis 
that was active at the time of his 
death?

C.  If it is at least as likely as 
not that the Veteran had 
tuberculosis that was active at the 
time of his death, is it at least as 
likely as not that the tuberculosis 
caused or chronically worsened the 
Veteran's pneumonia and/or 
influenza, or otherwise caused or 
contributed substantially and 
materially to his death (including 
by rendering him materially less 
capable of resisting the effects of 
other disease or injury primarily 
causing death)?

D.  If the Veteran did not have 
tuberculosis that was active at the 
time of his death, is it at least as 
not that the Veteran had residuals 
of tuberculosis that caused or 
chronically worsened the Veteran's 
fatal pneumonia and/or influenza, or 
otherwise caused or contributed 
substantially and materially to his 
death (including by rendering him 
materially less capable of resisting 
the effects of other disease or 
injury primarily causing death)?

E.  Is it at least as likely as not 
that the Veteran's fatal disorders 
were otherwise related to his 
periods of service?

3.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
any representative an opportunity to 
respond.

After the appellant and any representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  The appellant and any 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


